DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2019/076796 filed 10/03/2019, which claims the benefit of the priority of European Patent Application No. EP18306307.2 filed 10/04/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Status
Claims 6, 8, and 11 are being examined on the merits in this office action.
Specification -Withdrawn
The objection of the disclosure is withdrawn in view of the amended disclosure.
Claim Rejections - 35 USC § 112 - Withdrawn
The rejection of claims 6, 8, and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicants’ amendment to claim 11.
Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/185443A1 (hereinafter “the ‘443 publication”) is withdrawn in view of Applicants’ amendment to claim 11.
The rejection of claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by Portbury et al. (Journal of Alzheimer’s Disease 60 (2017) 549–560) ”) is withdrawn in view of Applicants’ amendment to claim 11.
The rejection of claim 11 under 35 U.S.C. 102(a)(1) as being anticipated by WO 1996/009299A1 (hereinafter “the ‘299 publication”) is withdrawn in view of Applicants’ amendment to claim 11.

Claim Rejections - 35 USC § 103 - Withdrawn
The rejection of claims 6, 8 and 11 under 35 U.S.C. 103 as being unpatentable over WO 2016/185443A1 (hereinafter “the ‘443 publication”) in view of Hylin et al. (J Neurosci Res. 2018 Mar; 96(3): 416–426) and Sanae et al. (Nature. 2013 Feb 14; 494(7436): 201–206) ”) is withdrawn in view of Applicants’ amendment to claim 11.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hylin et al. (J Neurosci Res. 2018 Mar; 96(3): 416–426) in view of WO 2010030936 A2 (hereinafter “the ‘936 publication) and Sanae et al. (Nature. 2013 Feb 14; 494(7436): 201–206) as evidenced by Jaul et al. (Front Public Health. 2017; 5: 335).
Hylin teaches that administration of an autophagy activator peptide (TAT-Beclin-1) improved long-term memory (abstract, page 2, line 1-2). Hylin discloses that TAT-Beclin1 peptide was administered to rats in a block of ten trials (page 6, line 12-14) and found that intrahippocampal administration of the autophagy activator TAT-Beclin-1 enhances spatial long-term memory (Figure 5 and page 12, 2nd paragraph, line 10-12).
Hylin does not teach SEQ ID NO: 1 or 37 as recited in claims 6 and 8.
‘936 teaches methods of increasing autophagic activity in a cell (page 18, line 30-31) and further that the method comprises administering a complex comprising Beclin-1 (page 19, line 1-7). ‘936 teaches that the Beclin-1 fusion protein comprises the amino acid sequence of SEQ ID NO: 9 (page 21, line 28-30) which is 100% identical to the instant SEQ ID NO: 1 (see query match below).

    PNG
    media_image1.png
    669
    720
    media_image1.png
    Greyscale


‘936 teaches that the method for use in treating age-related diseases (abstract) and as evidenced by Jaul et al., age related diseases or conditions include cognitive function such as memory loss (page 4, left col. “cognitive aging” section, line 1-2).
With regards to the instant SEQ ID NO: 37, Sanae discloses that TAT-Beclin-1 is a potent inducer of autophagy (abstract). Sanae further discloses that the TAT-Beclin-1 peptide has the sequence YGRKKRRQRRRGGTNVFNATFEIWHDGEFGT (page 10, “peptide synthesis” section, line 4) which is identical to the instant SEQ ID NO: 37. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hylin, ‘936 and Sanae and use the peptides of SEQ ID NO: 1 or 37 to treat effects of cognitive function such as memory loss as taught by Hylin because Hylin discloses that TAT-Beclin-1 enhances spatial long-term memory (Figure 5 and page 12, 2nd paragraph, line 10-12). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing the instant method that combines the teachings of Hylin, ‘936 and Sanae because ‘936 teaches the method of administering the instant SEQ ID NO: 1 and teaches that the method was for use in treating age-related diseases (abstract) and as evidenced by Jaul et al., age related diseases or conditions include cognitive function such as memory loss (page 4, left col. “cognitive aging” section, line 1-2). The disclosures render obvious the instant claim 11.
Regarding claim 6, ‘936 teaches that the Beclin-1 fusion protein comprises the amino acid sequence of SEQ ID NO: 9 (page 21, line 28-30) which is 100% identical to the instant SEQ ID NO: 1 (see query match above).
Regarding claim 8, Sanae discloses that the TAT-Beclin-1 peptide has the sequence YGRKKRRQRRRGGTNVFNATFEIWHDGEFGT (page 10, “peptide sequence” section, line 4) which is identical to the instant SEQ ID NO: 37.

Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 06/28/2022, with respect to the rejection(s) of claim(s) 6, 8 and 11 under 35 U.S.C. 103 and 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ‘936 as evidenced by Jaul.

Conclusion
Claims 6, 8, and 11 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615